There is no sufficient evidence of rental damage, and the judgment in that regard is reversed, as well as findings to the effect that hard coal could be used in the locomotives with little increased expense, but the judgment for the injunction, avoidable upon the terms decreed, is affirmed, without costs of the appeal, on authority of Cogswell v. N. Y., N. H. & H. R. R. Co. (103 N. Y. 10); Baltimore & Potomac R. R. Co. v. Fifth Baptist Church (108 U. S. 317); Richards v. Washington Terminal Co. (233 id. 546), and it should be noted that there is absent evidence of the temporary use of hard coal on standing or outgoing locomotives, found to have been used by the defendant in Hearst v. N. Y. C. & H. R. R. R. Co. (215 N. Y. 268). Jenks, P. J., Thomas, Mills, Putnam and Blaekmar, JJ., concurred.